Citation Nr: 0503129	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to restoration of a 50 percent rating for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a current disability rating in excess of 
30 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD


A. P. Simpson, Counsel


INTRODUCTION

The appellant had active military service from June 1969 to 
January 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Boise, Idaho, Regional 
Office (RO), that reduced the disability rating for the 
veteran's service-connected PTSD from 50 percent to 0 
percent, effective March 1, 2003.  In an April 2003 rating 
decision, the RO increased the disability rating for PTSD to 
30 percent, effective March 1, 2003.  The 50 percent rating 
had been in effect from March 13, 1995.  

At his personal hearing in September 2003, the veteran 
testified that he was unable to work due to PTSD.  The RO has 
not yet developed or adjudicated a claim for a total 
disability rating based on individual unemployability.  This 
issue will, therefore, be referred to the RO for appropriate 
action.  See Colayong v. West, 12 Vet. App. 524 (1999)  
(schedular rating claims are not inextricably intertwined 
with TDIU claims).


FINDINGS OF FACT

1.  The RO's December 2002 and April 2003 decisions to reduce 
the evaluation for PTSD from 50 percent to 30 percent were 
based on a record, to include VA examinations, which were as 
full and complete as the examination records on which 
payments were previously authorized.  

2.  Based on clinical findings at VA PTSD examinations and in 
Vet Center and VA outpatient treatment notes, there has been 
material improvement in the symptomatology associated with 
the PTSD, which has been attained under the ordinary 
conditions of life.  

3.  PTSD is currently manifested by no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.  

4.  The rating determination reducing the appellant's 50 
percent evaluation for PTSD to 30 percent, effective March 1, 
2003, was procedurally and factually proper.  


CONCLUSIONS OF LAW

1.  The reduction in rating to 30 percent for service-
connected PTSD was proper, and the criteria for restoration 
of the 50 percent disability rating are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 
4.130, Diagnostic Code 9411 (2004).  

2.  The criteria for a current disability evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The final rule implementing the VCAA 
was published on August 29, 2001, see 66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001), and is codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.

In this case, VA's duties under VCAA have been fulfilled to 
the extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, in the same notice, VA must inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In an August 2002 letter, VA informed 
the veteran of what evidence was needed pertinent to an 
appropriate rating for PTSD.  In that letter, the veteran was 
informed as to his and VA's respective duties.  The veteran 
was also provided direction as to submitting to the RO any 
additional information that he had in his possession.  This 
satisfies the provisions of 38 C.F.R. § 3.159(b)(1).    

Finally, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  VA treatment and 
Vet Center records have been obtained, as well as private 
medical statements.  The veteran was also afforded a VA 
examination, and he provided personal testimony in a hearing 
at the RO in September 2003.  There is no indication that 
additional relevant records are outstanding.  The veteran has 
reported that he receives benefits from the Social Security 
Administration (SSA).  The records associated with SSA's 
disability determination show that the veteran had 
disabilities stemming from a work-related low back and 
cervical spine injury.  Therefore, no further assistance to 
the appellant with the development of evidence is required. 

Recently, the United States Court of Appeals for Veteran 
Claims (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed a claim in August 
2002, and later in August 2002 VA provided notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  In December 
2002, the RO adjudicated the claim.  As such, the timing of 
the notice complies with the express requirements of the law 
as found by the Court in Pelegrini.  

Evidence

A rating decision dated in March 1988 granted service 
connection for PTSD, and a noncompensable rating was 
assigned, effective August 4, 1987.  A rating decision dated 
in December 1992 increased the evaluation to 30 percent, 
effective in July 1992. 

In a decision dated in December 1999, the Board granted an 
increased rating to 50 percent for the veteran's PTSD.  The 
Board's allowance was on the basis of March 1995 and March 
1999 VA examinations, VA outpatient treatment records, VA 
hospital records of August 1995, Vet Center reports dated in 
1995, a statement from the veteran's fiancée and a former co-
worker, and 1995 hearing testimony.  

The veteran was treated at a VA medical center on an 
emergency basis in August 2001 for complaints that his throat 
began to swell after he took some medication.  The 
assessments were panic attack and possible adverse reaction 
to medication.  Vet Center psychiatric consultant notes in 
that month show that the veteran was pleasant, cooperative 
and animated.  He was moderately dysphoric, irritable, 
appropriate but with constricted range.  There were no 
suicidal or homicidal ideations.  The assessments were PTSD 
Vietnam combat veteran; bipolar disorder caused and/or 
exacerbated by PTSD; and history of alcohol dependence in 
full, sustained remission per patient.  The assessment in 
September 2001 was no changes.    

Vet Center psychiatric consultant notes dated in March 2002 
indicated no diagnostic changes.  In June 2002, his mental 
status was noted to be stable, without suicidal/homicidal 
thoughts.  Some depression was reported.  In July 2002, the 
veteran reportedly felt better with medication but he had 
some increased sedation.  He had no other concerns except 
about a recent letter stating a GAF of 60.  Mental 
examination showed that the veteran was frustrated but 
otherwise relatively euthymic, without suicidal/homicidal 
thoughts.  The assessment was no diagnostic changes.  
 
In August 2002, the RO received a statement of July 2002 from 
a social worker and a Dr. KK, psychiatric consultant, which 
was acknowledged as a request to reopen the claim for an 
increased rating for PTSD.  The veteran's symptoms were 
described as intrusive recollections/flashbacks of traumatic 
military experiences, avoidance of crowds, diminished 
interest in activities, restricted range of affect, 
exaggerated startle response, extreme difficulty with anger 
and concentration, and feelings of hopelessness.  In the 
clinical impression, it was noted that the veteran reported 
an extreme impact from PTSD symptomatology.  The veteran 
described an antipathy toward others bordering upon paranoid 
or schizoid; his mood was dominated by anger.  His affect 
suggested a high degree of frustration, possibly related to a 
high level of reported chronic pain.  It was noted that 
psychological testing results called into question the 
validity of the tests.  The veteran declined to complete 
other recommended testing.  Dr. K assigned a global 
assessment of functioning (GAF) score of 35-40.     

Vet Center psychiatric consultant notes of September 2002 
reveal a mental status examination showing the veteran to be 
alert and oriented with full range of affect, without 
suicidal/homicidal thoughts.  There was modest anxiety.  The 
assessment was no diagnostic changes but some increased PTSD 
symptoms, partially related to 9/11.  

A statement dated in September 2002 from the veteran's wife 
indicates that the veteran screamed and hollered all night as 
well as other disruptive sleep habits.  She described his 
flashbacks on a daily basis and he had extremely bad mood 
swings - "up one minute and down depressed and sometimes 
violent the next minute."  She stated that he could no 
longer concentrate on anything, and his personal hygiene has 
"gone down the drain."  

The veteran underwent a VA examination in September 2002.  
The claims file was available for review.  The veteran was 
casually dressed and he appeared moderately tense and 
restless; he was generally cooperative.  He stated that he 
got into frequent fights many years ago but no longer did 
this due to health problems.  He reported frequently 
experiencing suicidal and homicidal thoughts but denied any 
current intent to act on them.  On mental status examination, 
thought processes were relevant but tangential at times, with 
some rambling.  He did not present any delusional material, 
but he did express a strong distrust of people in general.  
He was able to maintain his personal hygiene and other basic 
activities of daily living, but he was often not motivated to 
do this unless his wife reminded him.  He reported difficulty 
concentrating, and his memory fluctuated depending on his 
stress level.  He denied any history of compulsions or 
ritualistic behavior.  He indicated that he had panic attacks 
about 3-4 times per week.  

The examiner stated that the results of the formal mental 
status examination were invalid due to an exaggeration of 
symptoms.  It was concluded that his presentation on the 
mental status examination was clearly aimed at 
misrepresenting himself as being profoundly impaired.  
Psychological test profiles were invalid due to an extreme 
exaggeration of symptoms.  Because of the veteran's failure 
to produce any credible information during the clinical 
interview or during testing, the examiner stated that it was 
impossible to assign a diagnosis of PTSD or other diagnosis, 
as well as a valid GAF score without any reliable information 
on which to base it.        

A rating decision dated in October 2002 proposed to reduce 
the rating for PTSD from 50 percent to noncompensable.  The 
veteran was notified of this proposed action in a letter 
dated in October 2002.  The veteran was informed that he had 
60 days in which to submit medical or other evidence to 
support why the proposed change should not occur.  He was 
also notified that he could request a personal hearing to 
present evidence or argument.  

In October 2002 Vet Center psychiatric notes, mental status 
showed the veteran to be angry/anxious secondary to a 
decision to decrease his service-connected benefits.  The 
assessment noted an increase in symptoms secondary to recent 
bad news.  

A letter dated in October 2002 from Dr. K indicates his 
support for the veteran.  It was requested that the veteran 
should be retested so that the disability rating should, at a 
minimum, be reinstated at 50 percent, possibly higher.  

VA outpatient treatment records dated in November 2002 show 
that the veteran was seen for an "Agent Orange" 
examination.  The findings included sleep apnea; lumbar disc; 
and PTSD and depression, not well controlled.   

A rating decision dated in December 2002 shows that the 
proposed reduction would be effectuated as of March 1, 2003.  
A 50 percent rating has been in effect from March 1995.  The 
veteran was informed of this action in a December 2002 letter 
from the RO.  

Vet Center psychiatric consultant notes in January 2003 show 
that the veteran was distraught regarding his decreased 
compensation benefits.  He was coping reasonably well, 
without suicidal/homicidal ideations.  Later that month, 
there was a definite improvement; he felt calmed and less 
depressed with the current medications.  Mental status 
examination showed that the veteran was euthymic and much 
less dysphoric, with improved range.    

A letter received by the RO in January 2003 from a social 
worker at a Vet Center indicates that this was a response to 
the RO for a status update of the veteran.  It was noted that 
the veteran continued to go to the Vet Center on a regular 
basis, during which he worked on both Vietnam issues and 
problems associated with daily living.  He seemed to have a 
genuine negative response, including emotional lability, when 
discussing his Vietnam experience.  Under the current 
circumstances, a GAF score of 45 was appropriate.  The social 
worker also stated that the veteran had admitted to 
exaggeration on the testing part of his VA examination 
because he was so afraid that his benefits would be reduced.  
The veteran desired another test process, and this was 
recommended on his behalf.  

A letter dated in January 2003 from the Chief of a VA 
Psychology Service shows that the claims file was reviewed by 
him with a view toward providing an opinion as to whether 
additional examination was needed.  It was noted that when he 
had previously attempted to administer testing to the veteran 
in September 2002, the veteran refused to take the assessment 
instrument after he was informed that it might affect his 
compensation benefits.  The veteran's consistency in the past 
was also considered very troubling.  It was his opinion to 
allow the September 2002 medical examiner's conclusions to 
stand.  

Psychiatric consultant notes from the Vet Center dated in 
March 2003 show that the veteran continued to struggle with 
the VA/service connection issues.  He felt that the 
medications fortunately still helped him cope.  He appeared 
pleasant and moderately anxious but he handled himself 
reasonably well.  

A March 2003 evaluation was conducted by a board of a VA 
psychiatrist and a psychologist.  These experts noted that 
the veteran's responses on both psychological testing and 
structured interview in the past indicated considerable 
embellishment about his problems.  It was also noted that the 
veteran reported anger, interpersonal conflict, distrust of 
others and social isolation, which were problems often seen 
in war veterans with PTSD as well as noncombat trauma 
survivors and nontraumatized persons.  After reviewing 
various records regarding the veteran's work history, the 
examiners stated that it seemed likely, given the veteran's 
employment record, that he did have problems on the job but 
the PTSD played a relatively small, if any, role in these 
problems.  

The VA specialists in March 2003 also stated that it was 
readily apparent that the veteran had myriad other 
psychiatric problems apart from PTSD, including nonservice-
related effects from child trauma-related PTSD, depression, 
alcohol abuse, panic disorder or generalized disorder, and 
personality disorder.  They reported that it was very 
difficult, given the veteran's presentation and reporting 
style, to separate out these problems from PTSD; however, it 
was likely that these non-PTSD problems were a better 
explanation for the veteran's problems in social and 
occupational functioning.  According to the board of two, the 
PTSD appeared to represent a relatively minor aspect to the 
veteran's clinical presentation and did so primarily in the 
area of sleep disturbance and in ruminations (via recurrent 
memories, nightmares, and "flashbacks") about combat 
events.  All things considered, the PTSD symptoms probably 
contributed 10-20 percent of the veteran's clinical problems, 
with other psychiatric and physical conditions contributing 
to the remainder.  The GAFs provided in the past likely 
reflected the veteran's overall social and industrial 
functioning level, to which PTSD contributed a relatively 
small adverse impact.  No further interviewing or testing was 
recommended.  

A letter dated in March 2003 from a Vet Center social worker 
indicates that the veteran's March 2003 report by the Board 
of 2 VA experts was reviewed by him.  He noted that he had 
some comments as the veteran's primary therapist and as a 
Licensed Clinical Social Worker.  He questioned how it was 
possible to separate PTSD-generated by childhood trauma from 
that which was later exacerbated by combat trauma.  The 
social worker concluded that all the current mental health 
issues that related to the childhood diagnosis of PTSD must 
be included when evaluating the social/occupational 
functioning of the service-connected disorder.  

A Decision Review Officer/rating decision dated in April 2003 
increased the rating for PTSD to 30 percent, effective March 
1, 2003.   

Vet Center psychiatric consultant notes dated in April 2003 
indicate that the veteran felt that his medications 
definitely helped him to cope, particularly in light of his 
compensation and pension problems.  The veteran was 
considered stable overall, with much less anger and 
irritability.  In June 2003, there were no changes.  

VA outpatient treatment records dated in August 2003 show 
that the veteran reported having an increase in symptoms of 
PTSD with significant anxiety and occasional panic-like 
episodes that had been lasting up to an hour.  The veteran 
attributed these symptoms to difficulties within his 
relationship and ongoing frustrations with the service 
connection process.  On mental status examination, he was 
anxious and clearly frustrated.  He had some passive suicidal 
ideation but no plans or intentions; he stated that he would 
seek admission prior to doing anything to harm himself or 
others.  He was alert and fully oriented.  The assessment 
included exacerbation of symptoms.  

In October 2003, VA outpatient mental health clinic notes 
show that the veteran reported doing reasonably well on the 
current medications.  He was a little more upbeat.  On mental 
status evaluation, the veteran was pleasant and cooperative.  
His thought processes were linear/logical/goal-directed and a 
normal rate.  He was relatively euthymic and appropriate with 
full range.  Suicidal/homicidal ideation was denied.  He was 
alert and oriented.  He was to continue on medications.  

The veteran presented testimony at the RO in September 2003.  
The veteran stated that he had not worked for 5 years because 
of PTSD symptoms, such as fear and anger on a daily basis.  
Hearing transcript (T.) 2.  The veteran testified that due to 
his PTSD, his relationships with his wife and children were 
strained and that he continuously had nightmares.  T. 7.  He 
stated that he was always on edge, with panic attacks about 
3-4 times per week.  He had contemplated suicide, and on one 
occasion put a gun in his mouth.  T. 8.  He related that he 
experienced periods of intense anger or violence, which he 
blamed on his Vietnam experiences.  T. 9.  At his hearing, 
the veteran continued that he did not know what a good day 
was like because of ongoing symptoms of PTSD.  T. 13.    

Law and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Under the general rating formula for mental disorders, a 100 
evaluation is assigned when PTSD results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002)

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).  

When the evidence indicates that a condition has stabilized 
to the point that a particular rating has continued for a 
long period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344.  

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  38 C.F.R. 
§§ 4.126 (2004).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2004).  When it is not possible to separate 
the effects of the [service-connected condition and the 
nonservice-connected condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on an issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  Mittleider v. West, 11 Vet. App. 181 (1998) 
(citing to 61 Fed.Reg. 52698 (10/8/96)).

Analysis

The 50 percent evaluation was in effect for more than 5 years 
and the provisions of 38 C.F.R. § 3.344 are applicable.  
Initially, the RO properly complied with 38 C.F.R. § 3.105(e) 
pertaining to reductions.  That is, the RO furnished a letter 
to the veteran notifying him of the proposed reduction in an 
October 2002 letter, and he had 60 days in which to respond.  
The reduction was not effectuated until March 2003.  Thus, 
all due process requirements have been met under this 
provision.

When the issue is whether the RO is justified in reducing a 
veteran's rating, the Board is required to establish, by a 
preponderance of the evidence and in compliance with 38 
C.F.R. § 3.344(a), that a rating reduction is warranted.  See 
Brown v. Brown, 5 Vet. App. 413 (1993).  Pursuant to § 3.344, 
the Board must (1) review the entire record of examinations 
and medical and industrial history to ascertain whether the 
examination or examinations on which the reduction was based 
were full and complete; (2) decline to use examinations which 
are less full and complete than those on which payments were 
authorized or continued; (3) nor reduce an evaluation for a 
disability which is subject to periodic improvement on one 
examination except in cases where all the evidence clearly 
warrants a finding of material improvement; and (4) consider 
whether the evidence makes it reasonably certain that any 
improvement found will be maintained under the ordinary 
conditions of life.  Id. at 419.

In this case, the Board has reviewed the claims file and 
finds that the examinations that form the bases for the 
reduction were as full and complete as the earlier VA 
psychiatric examinations on which the increased rating was 
made.  Further, there was material improvement demonstrated 
under the ordinary conditions of the veteran's life and it is 
the Board's conclusion that he is adequately compensated with 
the currently assigned 30 percent rating for the reasons 
discussed below.  

The clinical findings throughout the record reflect that the 
symptomatology associated with the appellant's PTSD had 
improved since the 50 percent rating was assigned for the 
disability.  In August 2001, the veteran was noted to have 
only moderate dysphoria, irritability and constricted range.  
He otherwise was appropriate, pleasant cooperative and 
animated.  One panic attack was documented for that month, 
but it was in association with the ingestion of medication.  
Subsequent treatment records from the psychiatric clinic or 
Vet Center generally reflect "modest" anxiety; a favorable 
response to medication; stability with no persistent changes 
and very occasional exacerbations.  He was typically 
described as alert, oriented, pleasant and cooperative.  The 
clinical notes do not reflect such symptoms as 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; and impaired judgment and abstract 
thinking.  

In August 2002, the RO received a letter from the veteran's 
treating psychiatric consultant and a social worker.  In that 
letter, Dr. K assigned a GAF score of 35-40.  However, the 
associate testing was considered invalid, and the veteran 
later admitted that his fear for his compensation benefits 
led him to respond with exaggerated answers.  Consequently, 
this evidence is of low probative value.  

Because of the veteran's lack of cooperation with testing 
both through the Vet Center and with VA in September 2002, 
the RO had the veteran's examination reports and clinical 
records evaluated by a board of two - a psychiatrist and a 
psychologist in March 2003.  They did not recommend further 
testing or examination in order to prepare their findings.  
The Board places high probative value on their analysis of 
the record since they had access to all of the veteran's 
medical reports in his claims file, including those that 
preceded his recent claim as well as documents from various 
sources.  For example, they also reviewed his employment 
record.  Their ability to review the longitudinal history as 
documented in the reports since service resulted in their 
providing as sound and reliable a conclusion as possible.  
See Owens v. Brown, 7 Vet. App. 429 (1995) (the Board is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so).     

Significantly, the board of two VA specialists in March 2003 
concluded that the veteran's PTSD represented a relatively 
minor aspect to his clinical presentation.  They stated that 
it was possible to distinguish between the veteran's symptoms 
from PTSD versus his other nonservice-related disorders.  
They identified the PTSD-related manifestations as those 
involving sleep disturbance and ruminations, including 
recurrent memories, nightmares and "flashbacks."  Overall, 
the service-connected degree of impairment from PTSD was 
considered to be about 10-20 percent of the veteran's 
clinical problems.  

Although a Vet Center social worker subsequently challenged 
the VA psychiatrist and psychologist's ability to evaluate 
and distinguish the effects of just the service-connected 
disability, the Board finds that these are specialists in 
their field with the requisite training.  Thus, they have the 
training and expertise to provide probative opinions in this 
matter.  Further, the Board is aware that it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board recognizes that the veteran's wife and the veteran 
have described at length the veteran's behavior and how they 
relate it to the service-connected PTSD.  Although the 
veteran and his spouse are competent to testify as to 
observed behavior and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran or his spouse currently possess a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses or causation competent.  That 
is, they cannot provide competent opinions to link certain 
psychiatric manifestations to certain psychiatric disorders.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  As noted 
above, the Board must rely on competent medical opinion, and 
the competent and probative evidence indicates that the 
symptoms associated with PTSD constitute a relatively minor 
aspect to his disability picture, as compared to the effects 
of nonservice-related psychiatric disability.  The 
regulations provide that the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation are to be 
avoided.  38 C.F.R. § 4.14.     

Because the overall medical picture from the clinical 
records, medical notes and examinations do not show that the 
veteran has reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; problems 
remembering to complete tasks; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining social relationships, the Board 
finds that the disability picture for his PTSD does not more 
nearly approximate the criteria for an evaluation of 
50 percent.  Hence, restoration of a 50 percent rating is not 
warranted.  

The Board recognizes that it could be argued that the 
veteran's disability is one that is subject to temporary or 
episodic improvement.  In such cases, the regulations 
preclude reductions on the basis of one examination, except 
in those instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  See 38 C.F.R. § 3.344(a).  In this case, the 
medical records and evaluations span a period of several 
years and comprehensively reflect a degree of psychiatric 
stability that is supportive of the accomplished reduction 
to, and continued maintenance of, a 30 percent evaluation for 
PTSD.  In essence, more than temporary or episodic 
improvement is demonstrated.  

In light of the foregoing, the Board concludes that, pursuant 
to the provisions of 38 C.F.R. § 3.344, the preponderance of 
the evidence shows that the reduction in the rating was 
warranted.  Moreover, an assignment in excess of the current 
30 percent rating is not appropriate.  


ORDER

Restoration of a 50 percent rating for PTSD is denied.

An evaluation in excess of 30 percent for PTSD is denied.  



______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 


